                  Case 2:21-cv-00655-RJC Document 1 Filed 05/18/21 Page 1 of 11




                                        IN THE UNITED STATES DISTRICT COURT
                                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

WILLIAM J. KEYS, JR,
                                                                                        2:21-cv-655
                                                                     Civil Action No. _____________________
                                           Plaintiff,

             vs.                                                     Action under special rules of seamen to sue
                                                                     without security or prepayment of fees for
UNITED STATES STEEL CORPORATION,                                     the enforcement of the laws of the United
and USX CORPORATION,                                                 States, Common and statutory, for the
                                                                     protection of the health and safety of
                                           Defendants.               seamen at sea, Title 28, U.S. Code §1916


                                                         COMPLAINT


             AND NOW comes the Plaintiff, WILLIAM J. KEYS, JR, by his attorneys, THE

MOSCHETTA LAW FIRM, P.C., and files this Complaint as follows:


             1.            Jurisdiction arises and Plaintiff brings and maintains this action under the Jones

Act, 46 U.S.C §§30104, 30105, and 30106 (formerly 46 U.S.C. §688, 41 Stat. 1007 (1920)), and

pursuant to the General Maritime Law, Article III, Section 2 of the Constitution of the Untied

States, and §1916 of the Judicial Code, 28 U.S.C. §1916. This is an admiralty or maritime claim

within the meaning of F.R.C.P. 9(h).

             2.            Plaintiff, WILLIAM J. KEYS, JR., is an adult individual who resides in Tarrs,

Westmoreland County, Pennsylvania; his post office address is 192 Central Road, Tarrs, PA

15688.

             3.            Defendant, UNITED STATES STEEL CORPORATION, is a Delaware

corporation having a principal office and place of business in Pittsburgh, Allegheny County,

Pennsylvania; its post office address is 600 Grant Street, Room 1500, Pittsburgh, PA 15219. Its



{CLIENT FILES/8581/1/PLEAD/00103611.DOC}
                  Case 2:21-cv-00655-RJC Document 1 Filed 05/18/21 Page 2 of 11




registered agent for service of process is Corporation Services Company, 251 Little Falls Drive,

Wilmington, DE 19808.

             4.            Defendant, USX CORPORATION, is a Delaware corporation having a principal

office and place of business in Pittsburgh, Allegheny County, Pennsylvania; its post office address

is 600 Grant Street, Room 1500, Pittsburgh, PA 15219. Its registered Agent for services of process

is Prentice-Hall Corporation System, Inc., 251 Little Falls Drive, Wilmington, DE 19808.

             5.            Unless otherwise specified, Defendants, United States Steel Corporation and USX

Corporation shall be referred to hereinafter collectively as “U.S. Steel” or “Defendants”.

             6.            At all times relevant hereto, Defendants owned, operated, directed, controlled,

managed and caused to be navigated, as well as to be outfitted, manned, and maintained in

commercial navigation on the navigable waters of the United States, including the Monongahela

River, motor-powered vessels, including, among others, the Motor Vessel USS-4 and fleets of

barges along the Monongahela River at Clairton, Pennsylvania.

             7.            Defendants, USX Corporation and United States Steel Corporation, are the owners,

owners pro hac vice and/or operators of the Motor Vessel USS-4 (hereinafter “M/V USS-4”) and

fleets and tows of barges, located on the Monongahela River, at Clairton, Allegheny County,

Pennsylvania. The M/V USS-4’s U.S. Coast Guard number is 267971. The history of the M/V

UUS-4 is as follows:

             Twin screw towboat built in 1954 by Dravo Corp., Neville Island, PA; rebuilt 2008 by
             River Salvage Co., Neville Island. 70 x 20.1. Cat D353 diesels, repowered 1980, 850 hp
             Kort nozzles. Original CAP’N JOE, owned by Edward F. Smith, Inc., Pittsburgh. Sold
             March 1967 to Campbell Barge Line, Pittsburgh. Sold June 1976, renamed GRIFFITH C
             by Greater Cincinnati Marine Service, Inc., KY. Sold 2005, renamed HELEN Z June 2006
             by Ohio River Salvage LLC, Crescent, PA. Sold March 2008, renamed by USX Corp.,
             Clairton, PA.




{CLIENT FILES/8581/1/PLEAD/00103611.DOC}
                                                             2
                  Case 2:21-cv-00655-RJC Document 1 Filed 05/18/21 Page 3 of 11




             8.            On or about June 28, 2018, Plaintiff, William J. Keys, Jr., was a seaman, and

member of the crew of the M/V USS-4, acting within the course and scope of his employment as a

Deckhand with Defendants, in navigation at or near Mile 18 on the Monongahela River within the

territorial boundaries of the Commonwealth of Pennsylvania at Clairton, Allegheny County,

Pennsylvania.

             9.            On June 28, 2018, the M/V USS-4 was crewed by a substitute pilot, one mate and

one deck hand (Plaintiff). This vessel was understaffed because it was required to have a pilot and

a deck crew of three persons, i.e. a mate and two deckhands. See ARBITRATION AWARD dated

May 20, 1983, Case No. USS-18, 650 involving U.S. STEEL CORPORATION EASTERN

STEEL DIVISION, Clairton Plant Mon Valley Works and UNITED STEEEL WORKERS OF

AMERICAN Local Union No. 1557 subject: Crew size. Exhibit 1.

             10.           At the time and place of the incident hereinafter mentioned, the M/V USS-4 was

moored parallel to a jumbo barge (ING 2138), facing south, which impaired the pilot’s visibility of

the Plaintiff, who was assigned to work on the northwest corner on the ING 2138. At that time,

the pilot was facing south (upstream) observing the south end of the ING 2138 barge as he was

attempting to pull away from the dock. To the extent that the pilot had looked to his right to see

the Plaintiff, his view was obstructed by the corner of the pilothouse, a ladder and the pillars that

uphold the pilothouse roof.

             11.           The Motor Vessel USS-4 is not equipped with “towknees” 1 and consequently, does

not usually “face up” to vessels in the traditional sense. Instead, she typically comes alongside a

barge (parallel) so that the crew can secure two (2) lines from deck fittings on the barge to the

motor vessel, as per U.S. Steel Safe Job Procedure Standards. One line is secured to the capstan


1
    Heavy triangular braces on the head of a towboat which bear against the barges

{CLIENT FILES/8581/1/PLEAD/00103611.DOC}
                                                            3
                  Case 2:21-cv-00655-RJC Document 1 Filed 05/18/21 Page 4 of 11




on the forecastle (front) of the motor vessel and a second line is secured to the aft (back) capstan.

At the time of the incident hereinafter alleged, the vessel was using only one (1) line to secure the

capstan located on the forecastle (front) of the motor vessel to the ING 2138 barge.

             12.           The Defendants were guilty of negligence in ordering the jumbo barge (ING 2138)

be moored at the Clairton Wharf for the following reasons:

                           a)              The Defendant’s marine facility at the Clairton Wharf was originally
                                           designed and constructed with deadmen2 suited for only “standard” size
                                           barges which measure 175 feet in length.

                           b)              With the advent of longer barges, (i.e. jumbo barges – 200 feet in length and
                                           stumbo barges 195 feet in length), the Defendants negligently failed to
                                           design, construct and install additional deadmen with which to safely moor
                                           jumbo and stumbo barges at the Clairton Wharf.

                           c)              Because of the Defendants failure to add deadmen to the wharf, the Deck
                                           Crews of Defendants’ motor vessels were required to utilize lengthy lines
                                           from the existing deadmen to secure the barges. These lengthy lines of
                                           necessity crossed over the ends of the jumbo/stumbo barges moored at the
                                           wharf. Also, these lengthy lines enabled the fleeted barges to surge back
                                           and forth when the barge operations were occurring.

                           d)              The use of the long PolyPlus3 mooring lines from the deadman created a
                                           safety hazard because these lines had to cross over the top of other nearby
                                           barges and would get caught and fouled in their rigging. Adding additional
                                           deadmen so as to facilitate the use of shorter, more direct lines running from
                                           the deadman to the moored barges, would have eliminated a
                                           snagging/catching hazard with other nearby barges, i.e. jumbo ING 2138,
                                           and their rigging.

                           e)              The safety hazard created by using these long lines would thereby be
                                           eliminated because a short line going directly from the deadmen to the
                                           moored barge would not cross over adjoining barges and therefore not able
                                           to get caught in their rigging.




2
  A deadman is defined as a heavy anchor, usually concrete, embedded in the riverbank to secure a mooring line or a
tie back to a wall.
3
 PolyPlus lines are defined as a soft rope made of polypropylene and blends of other synthetic fibers. PolyPlus is
highly elastic, the elongation percentage at a load of 30% of breaking strength for a 50-foot line would stretch 2
additional feet, which would let the fleeted barges surge in an unacceptable manner.

{CLIENT FILES/8581/1/PLEAD/00103611.DOC}
                                                                     4
                  Case 2:21-cv-00655-RJC Document 1 Filed 05/18/21 Page 5 of 11




                           f)              U.S. Steel management had been advised that the long spring and head lines
                                           were not needed under normal operations and river conditions – this
                                           presented an unnecessary safety hazard to the deck crew as set forth above.


             13.           On June 28, 2018, the Defendants ordered the pilot of the M/V USS-4 to retrieve

(remove) and deliver the empty jumbo barge number ING 2138 moored at the Clairton Wharf and

relocate it to the Destock conveyor. By way of explanation, the Destock Conveyor is a dock

where product from the Coal Storage (the area where coal is stored on the ground) is loaded into

barges via the conveyor.

             14.           After the M/V USS-4 arrived at the Clairton Wharf area (empty fleet), the Plaintiff

was peremptorily ordered to board barge ING 2138 and untie the head and stern lines, which

secured said barge to the wharf. After the Plaintiff untied the head and stern lines, the M/V USS-4

was still unable to navigate the said barge away from the wharf because the spring and head lines

referenced in paragraph 12 above repeatedly became fouled on the rigging of ING 2138 barge.

             15.           U.S. Steel negligently failed to update its Clairton Wharf marine facility by adding

additional deadmen to accommodate the mooring of stumbo and jumbo barges at this wharf. As a

result thereof the following events occurred:

                           a)              The Pilot started to pull empty barge ING 2138 out, when the spring line
                                           (the line running from the deadmen to the Defendant’s other moored barge
                                           south/upstream of the ING 2138) got caught (fouled) in the deck rigging
                                           located on the south end of the ING 2138.

                           b)              Plaintiff was peremptorily ordered to re-board the barge and free the spring
                                           line caught in the rigging.

                           c)              The pilot again attempted to back the vessel away when the head line –
                                           running from the deadman to the Defendant’s other nearby moored barge
                                           north/downstream of the ING 2138 – got caught/fouled on the barge winch.

                           d)              When the spring or head lines were fouled on the barge’s deck rigging and
                                           the Pilot moved the motor vessel causing the PolyPlus lines to stretch


{CLIENT FILES/8581/1/PLEAD/00103611.DOC}
                                                                     5
                  Case 2:21-cv-00655-RJC Document 1 Filed 05/18/21 Page 6 of 11




                                           (elongate) and break free of the rigging, this caused the line to violently
                                           spring back and strike any deck crew member in its way.

                           e)              Plaintiff was assigned to free the head line (which was fouled in the barge
                                           winch), when the pilot suddenly and without warning to Plaintiff,
                                           negligently backed the M/V USS-4 out, which in turn caused the head line –
                                           under extreme tension – to free itself from the barge winch and violently
                                           strike the Plaintiff with such force that his body became airborne and fell
                                           approximately fifteen (15) feet into the bottom of the empty ING 2138
                                           barge hold.

                           f)              The Pilot was negligent in moving the motor vessel at a time when the
                                           deckhand was still aboard barge ING 2138, and exposed to the hazards
                                           described above. Had the pilot waited until the Plaintiff not only cleared
                                           the headline, but returned to the motor vessel before attempting to move the
                                           barge, the risk of the Plaintiff being struck by the line and injured would
                                           have been eliminated.


             16.           As a result of this occurrence, Plaintiff sustained personal injuries, damages and

permanent impairments, including among others, as follows:

                           a)              Trauma to the chest area resulting in the following:

                                           (1)    Fractured rib from 3 to 10 on the left and ribs 4 through 8 on the
                                                  right;

                                           (2)    Severe pulmonary contusion requiring intubation and placement of
                                                  bilateral chest tubes;

                                           (3)    Bilateral pneumothoraces (an abnormal amount of gas or air in the
                                                  pleural cavity);

                                           (4)    Extensive subcutaneous emphysema;

                                           (5)    Acute respiratory insufficiency;

                                           (6)    Pneumomediastinum (air present in the mediastinum - the space in
                                                  the chest between the two lungs);

                                           (7)    Hematomas in in the left retroperitoneal spaces (located behind the
                                                  peritoneum which lines the cavity of the abdomen) and in the left
                                                  posterolateral abdominal wall; and

                                           (8)    Significant chest pain requiring medical management.


{CLIENT FILES/8581/1/PLEAD/00103611.DOC}
                                                                      6
                  Case 2:21-cv-00655-RJC Document 1 Filed 05/18/21 Page 7 of 11




                           b)              Trauma to the right hip resulting in the following:

                                           (1)    Right posterior wall acetabular fracture requiring Open Reduction of
                                                  Internal Fixation with allograft;

                                           (2)    Hypotension secondary to blood loss and hypovolemia (dangerous
                                                  condition that occurs with a sudden loss of a lot of blood or fluids
                                                  from the body) from the right hip;

                                           (3)    Traumatically induced arthritis to the right hip; and

                                           (4)    Scar disfigurement from his right knee up to his tailbone;

                                           (5)    Scars and disfigurement on the thoracic spine and both sides of his
                                                  chest.



                           c)              Trauma to his thoracic and lumbar spine:

                                           (1)    Dislocated fracture at T4-5 through the disc space with facet
                                                  distraction requiring Posterior fusion with Internal Fixation through
                                                  T3-T6;

                                           (2)    Left transverse fracture through T12 through L5;

                                           (3)    Anterior column fracture at L3;

                                           (4)    Activation/Aggravation of dormant, pre-existing, bilateral Sciatica,
                                                  more on the left;

                                           (5)    Traumatically induced arthritis to the thoracic and lumbar area; and

                                           (6)    Left Flank soft tissue contusions.


                           d)              Closed head injury/Traumatic Brain Injury:

                           e)              Traumatically induced Amnesia;

                           f)              Neuropathy in both feet;

                           g)              Post-traumatic Stress Disorder requiring medication;



{CLIENT FILES/8581/1/PLEAD/00103611.DOC}
                                                                      7
                  Case 2:21-cv-00655-RJC Document 1 Filed 05/18/21 Page 8 of 11




                           h)              Stress related Alopecia;

                           i)              Hyperactivity delirium requiring medications while hospitalized:

                           j)              Multiple contusion and lacerations of the head, back, hip and lower
                                           extremities;

                           k)              Other serious and severe injuries; and

                           l)              Injury and damage to the bones, muscles, nerves, nerve roots, ligaments,
                                           tendons, cartilages, blood vessels, soft tissues and underlying organs in the
                                           following areas:

                                           (1)    Chest;
                                           (2)    Thoracic spine;
                                           (3)    Lumbar spine;
                                           (4)    Right hip;
                                           (5)    Head;
                                           (6)    Brain:
                                           (7)    Bilateral feet; and
                                           (8)    Severe shock and injury to the various body systems, including
                                                  nervous system, both organic and functional in nature;




                                                  COUNT I – UNSEAWORTHINESS

                                                            Wialliam J. Keys, Jr.
                                                                     v.
                                            United States Steel Corporation & USX Corporation

     AND AS FOR A FIRST, SEPARATE AND DISTINCT CAUSE OF ACTION, PLAINTIFF
ALLEGES:

             17.           Paragraphs 1 through 16 are incorporated herein by reference.




{CLIENT FILES/8581/1/PLEAD/00103611.DOC}
                                                                        8
                  Case 2:21-cv-00655-RJC Document 1 Filed 05/18/21 Page 9 of 11




             18.           As owner and operator of the M/V USS-4, Defendants owed to the Plaintiff-seaman

an absolute and non-delegable duty to provide him with a safe place to work and furnish a safe,

seaworthy vessels, appurtenances, equipment, personnel and Maritime facilities.

             19.           Notwithstanding these duties and warranties, Defendants breached their above-

mentioned duties by failing to provide Plaintiff with a safe place to work, seaworthy vessels, as

well as seaworthy appurtenances, equipment, personnel, pilot, captain, dock facilities, and by

virtue of the conditions set forth in paragraphs 9 through 16 above.

             20.           The injuries and impairments sustained by the Plaintiff-seaman were proximately

caused and/or substantially contributed to by the unseaworthiness of the M/V USS-4, as stated above.

             21.           As a direct result of his injuries, Plaintiff-seaman suffered permanent impairments

and has been otherwise damaged, including pain and suffering, past and future; loss of earnings

and impairment of earning power, past and future; loss of enjoyments of life and well-beings, past

and future; and the cost of medical and hospital services, past and future.



                                             COUNT II – JONES ACT NEGLIGENCE

                                                           William J. Keys, Jr.
                                                                    v.
                                           United States Steel Corporation & USX Corporation

     AND AS FOR A SECOND, SEPARATE AND DISTINCT CAUSE OF ACTION,
PLAINTIFF ALLEGES:

             22.           Paragraphs 1 through 21 are incorporated herein by reference.

             23.           Under the Jones Act, Defendants owed a duty to the Plaintiff-seaman to provide

him with a safe place to work and furnish safe, seaworthy vessel, appurtenances and personnel.




{CLIENT FILES/8581/1/PLEAD/00103611.DOC}
                                                                  9
                Case 2:21-cv-00655-RJC Document 1 Filed 05/18/21 Page 10 of 11




             24.           Notwithstanding these duties, Defendants were negligent by failing to provide

Plaintiff with a safe place to work while working aboard the vessel and to furnish safe, seaworthy

vessels, appurtenances, equipment, training, personnel and maritime facilities.

             25.           The injuries and impairments sustained by Plaintiff-seaman were caused and

contributed to, in whole or in part, by the negligence of Defendant corporations in their own right

and through their officers, supervisors, agents, servants and/or employees, masters and officers of

the M/V USS-4, acting within the scope of their respective employment, as set out above.

             26.           Notwithstanding these duties and warranties, Defendants breached their above

mentioned duties by failing to provide Plaintiff with a safe place to work, and seaworthy vessels,

appurtenances, equipment, personnel and maritime facility by virtue of the conditions, defects and

hazards on the Defendants’ vessels as set forth in paragraphs 9 through 16 above.

             27.           As a direct result of his injuries, Plaintiff-seaman suffered permanent impairments

and has been otherwise damaged, including pain and suffering, past and future; loss of earnings

and impairment of earning power, past and future; loss of enjoyments of life and well-beings, past

and future; and the cost of medical and hospital services, past and future.



                                             COUNT III – MAINTENANCE AND CURE

                                                            William J. Keys, Jr.
                                                                    v.
                                           United States Steel Corporation & USX Corporation

     AND AS FOR A THIRD, SEPARATE AND DISTINCT CAUSE OF ACTION,
PLAINTIFF ALLEGES:

             28.           Paragraphs 1 through 27 are incorporated herein by reference.




{CLIENT FILES/8581/1/PLEAD/00103611.DOC}
                                                                  10
                Case 2:21-cv-00655-RJC Document 1 Filed 05/18/21 Page 11 of 11




             29.           As a result of Plaintiff-seaman’s injuries and impairments, he has been, and still is,

entitled to adequate maintenance and cure and it has been the duty of the Defendants to furnish the

same.

             30.           To date, Defendants have, for the most part, discharged their duty to provide

maintenance and cure as required under the General Maritime Law. Specifically, Defendants have

paid for most, if not all medical expenses (“cure”) to date.

             31.           Plaintiff is entitled to a fair and reasonable rate of Maintenance of at least $50.00

per day for those days on which he is unable to work due to his injuries, as well as the costs of

future medical and/or surgical care and expenses, a claim for which is hereby made.

             WHEREFORE, Plaintiff-seaman, WILLIAM J. KEYS, JR, demands judgment against the

Defendants, UNITED STATES STEEL CORPORATION, and USX CORPORATION, jointly

and/or severally under each counter hereinabove, for an amount in excess of $75,000.00, plus

interest and costs.


                                                          Respectfully submitted,

                                                          THE MOSCHETTA LAW FIRM, P.C.
                                                          Court Square Building
                                                          28 West Cherry Avenue
                                                          Washington, PA 15301
                                                          (724) 225-3060 Phone
                                                          (724) 225-7311 Fax

                                                          By:     s/Stephen P. Moschetta
                                                                  Stephen P. Moschetta, Esq.
                                                                  PA ID No. 81495


                                                          By:     s/Joseph P. Moschetta
                                                                  Joseph P. Moschetta, Esq.
                                                                  PA ID No. 05480

                                                                  Attorneys for Plaintiff

{CLIENT FILES/8581/1/PLEAD/00103611.DOC}
                                                             11
